DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09-25-2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims  2,3, 9 and 11-15 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

In regard to the material as having a stiffness of less than or equal to about 15 N/mm as in claims 2nad 9 and 11-15 and 3, 9 and 7-15 in regard to the energy return from about 70-90 percent, it is not clear as to how one of ordinary skill in the art would determine what materials meet these parameters as claimed since no specific test procedures or materials that meet thee requirements themselves have been included in the specification or claims.  Also in claims 2 and 9 the stiff as being “less than”   the amount of “about 15 N/mm”  would mean that the value could also be zero or zero stiffness since zero is less than the amount stated. Also  the meets and bounds of the value itself is not clear in regard to the “About” parameters as being “Equal to about”      since it is not clear if it is equal to the amount or what “ equal to about”  would include.   
Also          no examples of what the materials would include tht meet these parameters were included.  Also the test requirements for the 70-90 percent energy return is not disclosed and not clear as to how this material is determined to meet these parameters or as what materials would meet the parameters. 
 Claim Rejections - 35 USC § 102
(s) 1,5,6  and 8 are  rejected under 35 U.S.C. 102a2 as being anticipated by Scotto (US 2016/0120235 A1) .

In regard to claim 1, Scotto discloses a support garment 10  as in  fig 1 paras. (0015)-(0016)  comprising:

a front portion  12 comprising:

a pair of breast contacting surfaces 16 in para. (0015 lines 5-7, and

a vibration damping structure 26 in (0016)  positioned entirely between the pair of breast contacting 

surfaces  at 16 so that when the support garment is in an as-worn configuration the vibration damping 

structure 26  is configured to occupy a space defined at least by a medial aspect of a wearer’s breasts 

and the wearer’s sternum, wherein the vibration damping structure integrally extends from each of the 

pair of breast contacting surfaces at 18 in figure 1. (see Scotto entire para. (0016-0017 and figure 1.


In regard to claim 5 Scotto discloses the  support garment of claim 1, and  further

comprising at least a first layer of material inner layer 18  and at least a second layer of material 16 , 

wherein the vibration damping structure  26 in figure 1 that is positioned between the first layer of 

material and the second layer of material. And in para. (0005), (0015)-(0016). 

In regard to claim 6 Scotto discloses the     support garment    of claim    1, wherein the

vibration damping structure 26  is directly affixed to an inner-facing surface of the front portion in a 

pocket as in paras. (0015)-(0016) and in figure 1.


In regard to claim 8 Scotto discloses the  support garment of claim 1, wherein the vibration damping 

structure  26 comprises one or more of a closed cell foam or  an open cell foam


structures.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2,3 , 9 and 11-15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Scotto in view of Hubbs (US 9681691).

In regard to claims 2, 3, 9  and 14   Scotto discloses  support garment   10  as in figure 1 and paras. 


(0015)-(0016)   comprising:

a front portion  12  comprising:

a pair of breast contacting surfaces 16 as in para. (0015), lines 5-7;, and

a first vibration damping structure 26 as in para. (0016, line 1)  positioned entirely between the pair of 

breast contacting surfaces at 16 , the first vibration damping structure 26 .  However,  Scotto has not 

disclosed the stiffness  of the pad as being  less than or equal to  the 15N/MM stiffness and an energy 

return characteristic from about 70% to about 90%. 


The stiffness of the  structure has not been disclosed but it is a foam structure. 

Hubbs discloses  a pad 260  as in col. 2, lines 31-42 wherein the pad  is a foam and

a second vibration damping structure( of the corners of the bottom end at 22)  positioned at a lateral 

aspect of each of the pair of breast contacting surfaces 28, 30  (sides)  and 22 at the bottom end .


Accordingly it would have been obvious to one having ordinary skill in the art at the time of the 

invention to  construct the pad of the claimed material parameters as disclosed by Hubbs to provide the   

desired and necessary pad stiffness to perform the claimed functions. 

In regard to claim 11 Hubbs discloses the  support garment of claim 9, wherein the

second vibration damping structure( of the corners  of the bottom end of the pad  as in figures 1-5 at 22 

as discussed above in regard to claim 9 and that  continuously extends from the first vibration damping 

structure.

In regard to claim 12 Scotto discloses the   support garment of claim 9, wherein the first vibration 

damping structure 26  in figure 1 of Scotto  has a shape configuration such that at least one of a superior 

(20-top pad portion) and inferior portion 22  of the first vibration damping structure has a larger 

width(at 18 in figure 1 and para. (0015)  than a mid-point between the superior and inferior portions of 

the first vibration damping structure.

In regard to claim 13 Scotto discloses the support garment of claim 9, wherein the

first vibration damping structure has a shape configuration such that superior  20 and inferior  22 

portions of the first vibration damping structure have a smaller width than a mid-point between the 

superior and inferior portions of the first vibration damping structure as seen in figure 4 of Scotto.


In regard to claim 15 Scotto discloses the  support garment of claim 9 and  wherein when the 

support garment  10 is in an as-worn configuration, the first vibration damping structure 26 in figure 1  is 

configured to occupy a space defined by a medial aspect of the wearer’s breasts and the wearer’s 

sternum as seem in figure 1 nad in paras. (0015-0016) .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA M HALE whose telephone number is (571)272-4984.  The examiner can normally be reached on MON.-THURS..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 1-571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/GLORIA M HALE/Primary Examiner, Art Unit 3732